DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 
Election/Restrictions
Claims 24-40 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 41-43, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 January 2021  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to put the application in condition for allowance.  The reasons for have been set forth in the Office Action dated 04 November 2021 and are repeated below for convenience.
The closest prior art of record, known by Ueda et al. (US Serial No. 2010/0227941) teaches, in a preferred embodiment [T1, Ex1], a radiation curable composition comprising high molecular weight bisphenol A diglycidyl ether; 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexylcarboxylate (cycloaliphatic epoxy); bisphenol A diglycidyl ether; bisphenol F diglycidyl ether; 3-ethyl-3-hydroxymethyl oxetane (oxetane component); triallyl sulfonium hexafluoroantimonate; tris(acryloyloxyethyl)isocyanurate (free radically curable compound); and 1-hydroxycyclohexyl phenyl ketone.  Ueda et al. teaches the composition may further comprise a dye sensitizer (i.e. photosensitizer) [0084].

Ueda et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generically taught composition, to the required composition as claimed by the instant application (i.e. the substitution of three compounds (vinyl ether and acyl phosphine oxide) as well as the addition of a photosensitizer.  Such a reconstruction of the prior art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767